Citation Nr: 0122661	
Decision Date: 09/18/01    Archive Date: 09/24/01	

DOCKET NO.  97-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to special monthly compensation on account of 
loss of use of the right eye.

3.  Whether there was clear and unmistakable error (CUE) in a 
January 1959 decision to sever service connection for a right 
eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe-Ortiz


ATTORNEY FOR THE BOARD

Clifford J. Olson, Counsel


INTRODUCTION

The veteran's active service extended from October 1948 to 
April 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.

By a rating dated in September 1954, service connection was 
established for blindness, right eye, and this disability was 
rated as 30 percent disabling from March 1954.  By a rating 
dated in January 1959, it was determined that the grant of 
service connection for the right eye disability was the 
product of CUE and service connection for the right eye 
disability was severed.  Pursuant to an agreement approved by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, herein "Court"), 
VA agreed "to grant service connection, under the provisions 
of 38 C.F.R. § 3.1(m), as incurred during service in line of 
duty, for right eye disability, currently diagnosed as loss 
of vision with aphakia, post cataract surgery."  The parties 
also agreed that the effective date to be assigned for right 
eye disability would be no later than January 2, 1990.  VA 
further agreed that the RO would adjudicate the separate 
issue of restoration of service connection for right eye 
disability based on CUE in the January 1959 severance of 
service connection but did not admit that any error was 
committed by VA in the adjudication of the claim.

The issues of entitlement to service connection for an 
acquired psychiatric disability and entitlement to special 
monthly compensation based on loss of use of the right eye 
will be the subjects of a remand at the end of this decision 
and will not be otherwise discussed herein.

In February 2000, the RO issued a statement of the case (SOC) 
on the issue of collection of a compensation and pension 
debt.  In addition to the CUE issue, the veteran had 
previously also filed a notice of disagreement (NOD) as to 
the other two issues listed on the first page of this 
decision.  In March 2000, the RO received a VA Form 9, Appeal 
to Board of Veterans' Appeals, which simply requested that a 
personal hearing be scheduled.  The veteran was scheduled for 
a hearing.  In August 2000, the veteran, his representative, 
and a psychiatrist were present for a hearing at the RO.  The 
transcript of this hearing reflects that the veteran remained 
in the "waiting area of the hearing room" and that the 
psychiatrist presented testimony in support of the veteran's 
appeal for service connection for a nervous condition as 
secondary to the service-connected right eye disability.  The 
VA Form 9 received in March 2000 did not identify the issue 
appealed nor did it contain any arguments relating to errors 
of fact or law made by the RO with regard to the issue 
addressed in the February 2000 SOC.  The veteran has not 
addressed this issue in any other document added to the 
record after February 2000, or at the hearing in August 2000.  
Accordingly, this matter has not been perfected for appellate 
review and the RO did not certify this matter for appellate 
consideration by the Board.


FINDINGS OF FACT

1.  In a September 1, 1954, rating decision, service 
connection was established for blindness, right eye.

2.  At the time of the September 1954 rating decision, there 
was evidence that trauma during service had caused a cataract 
in the right eye; that the veteran had been placed on the 
permanent disability retired list as a result of blindness of 
the right eye due to cataract; and that VA examination in 
September 1954 resulted in a diagnosis of traumatic cataract 
of the right eye.

3.  The September 1954 rating decision was consistent with 
and supported by the evidence then of record.

4.  A January 1959 rating decision severed service connection 
for the right eye disability.

5.  The January 1959 rating decision was based evidence that 
the veteran had sustained an injury to his right eye prior to 
service and the absence in the service medical records of a 
report of a right eye injury.

6.  The January 1959 rating decision failed to address any of 
the evidence which supported the original grant of service 
connection and failed to apply the correct evidentiary 
standard.

7.  Inasmuch as the January 1959 severance decision was based 
upon no more than a disagreement as to how the facts were 
weighed or evaluated, this decision is clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

There was CUE in the January 1959 rating decision which 
severed service connection for the veteran's right eye 
disability.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).

Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination are to be considered as noted.  History of 
preservice existence of defects, infirmities, or disorders 
recorded at the time of the examination for acceptance and 
enrollment does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities, or disorders.  38 C.F.R. § 3.63(b) 
(1956).  

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which makes it obvious or manifest, 
that the injury or disease under consideration existed prior 
to acceptance and enrollment for service will satisfy the 
requirements of the statute.  The requirement of the law is 
that claims to which the above-cited presumptions apply be 
denied only on the basis of evidence which clearly and unmis-
takably demonstrates that the disease did not originate in 
service, or, if increased in service, was not aggravated 
thereby.  38 C.F.R. § 3.63(d) (1956).  

Determinations concerning the inception of injury or disease 
not noted at enlistment should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  Adjudicative action 
under this regulation should be based on a thorough analysis 
of the entire evidentiary showing in the individual case and 
a careful correlation of all material facts with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of such injury 
or disease.  History conforming to accepted medical 
principles pertaining to such injury or disease should be 
given due consideration in conjunction with basic clinical 
data concerning the manifestation, development and nature of 
such injury or disease, and accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to other competent evidence in each case.  All 
material evidence relating to the incurrence, symptoms, and 
course of the injury or disease including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of such injury 
or disease, should be taken into full account subject to the 
limitations contained in § 105, Pub. L. 346, 78th Congress.  
38 C.F.R. § 3.63(e) (1956).  

There are certain medical principles so well and universally 
recognized as definitely to constitute fact and when, in 
accordance with these principles, existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  For example, with the 
notation or discovery during service of such residual 
conditions as scars, with no evidence of pertinent antecedent 
active injury or disease during service, the established 
facts are so convincing as to impel the conclusion that the 
residual condition existed prior to entrance into active 
service without further proof of this fact.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close to that date that the disease 
could not have originated in so short a period, will be 
accepted as clear and unmistakable proof that the disease 
existed prior to entrance into active service.  38 C.F.R. 
§ 3.63(f) (1956).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative action which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (formerly VA Regulation 
1009(a)).  

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that service connection may be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  38 C.F.R. § 3.105(d) (formerly VA Regulation 
1009(d)).

VA's burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of CUE.  See Baughman v. Derwinski, 1 Vet. App. 
563 (1991); see also Graves v. Brown, 6 Vet. App. 166 (1994) 
(holding that CUE is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).

CUE is a very specific and rare kind of "error."  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The Court has propounded a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  


Factual Background.  A service medical record dated in 
October 1948 shows that the veteran was examined for service 
and his visual acuity was 20/20 in both the right eye and the 
left eye.  An undated report in the service personnel records 
also shows uncorrected visual acuity of 20/20 in both eyes.

A service medical record, dated in October 1948, 
approximately three days after the veteran entered service, 
shows that he was treated for genitourinary symptoms aboard 
the U.S.S. President Hayes (APA-20).  There is no record of 
treatment of the veteran's eyes aboard the U.S.S. President 
Hayes.  

The veteran was given a night vision test in late November 
1948.  Following the November 1948 entry is an undated, typed 
report of an eye examination.  It is followed by another 
report dated in February 1949.  Hence, the undated report 
appears to have been made between November 1948 and February 
1949.  The undated eye examination revealed a right 
nonparalytic-type of exotropia of approximately 20 degrees.  
There was a deep scar detected in the posterior synechia 
extending from 3:30 to 5 o'clock.  There was an amorphus 
white cataractous mass, which was all that remained of the 
lens, and that was mainly remnants of the lens capsule.  No 
fundus reflex was obtained in the anterior chamber.  There 
was no flare or cells.  The left eye had no external or 
internal pathology.  It was the impression that the findings 
were due to an old injury and unquestionably existed prior to 
enlistment.  The exotropia was probably due to disease.  

In August 1950, the veteran was seen for loss of vision of 
the right eye.  It was reported that, for the past two years, 
the veteran had noted increasing blindness of the right eye, 
so that he currently barely had light perception.  It was 
noted that on enlistment examination, vision had been 20/20 
in both eyes and there was no abnormality noted.  He dated 
his visual difficulties to an accident while working in the 
laundry on the U.S.S. President Hayes.  The injury was 
described as a direct injury splashing fluid in his eyes.  He 
stated that he put his hand to his eye and some glass-like 
material appeared on his hand.  The eye was bandaged, but he 
was not hospitalized.  Examination of the right eye showed a 
dense cataract in the right lens with posterior adhesions.  
Vision was reduced to light perception.  There was no fundus 
reflex.  The iris was normal.  The diagnosis was a traumatic 
cataract of the right eye.  A further report showed a 
diagnosis of cataract of the right eye, type and cause 
unknown.  The veteran reported decreasing visual acuity in 
the right eye for the past two years.  Recently there had 
been burning and itching.  Examination showed a nonparalytic 
exotropia of the right eye and cataract of white amorphus 
material.  Visual acuity was decreased to only light 
perception.  Further service medical records show the veteran 
appeared before a physical evaluation board and, as a result, 
was placed on the permanent disability retired list due to 
blindness of the right eye, due to cataract.  

Service personnel records, apparently added to the claims 
folder in 1987, contain a copy of the February 1951 record of 
proceedings of the physical evaluation board.  The board 
found the veteran was unfit to perform his duties by reason 
of a traumatic cataract which was incurred in service.  The 
findings included the following:  "That such disability was 
the PROXIMATE RESULT of the performance of active duty."

The veteran was given a VA eye examination in September 1954. 
The right eye had light perception and was unchanged with 
correction.  Examination showed exotropia of 10 degrees with 
hypertropia.  Ophthalmoscopic examination disclosed a 
traumatic cataract, such that the fundi could not be seen.  
The examination concluded with diagnoses of traumatic 
cataract, exotropia and hypertropia, and secondary amblyopia, 
of the right eye.  

In September 1954, the RO granted service connection for 
blindness of the right eye.  It particularly noted that the 
veteran was placed on the permanent disability retired list 
as a result of blindness of the right eye due to cataract and 
that a VA examination had diagnosed a traumatic cataract of 
the right eye with light perception.  

A summary of VA hospitalization in July and August 1955 shows 
that the veteran presented with remnants of a cataract with 
posterior synechia and exotropia with light perception in the 
right eye.  A cataract operation was performed with good 
results.  The diagnosis was aphakia following operation of 
the right eye.  

In August 1957, the veteran was hospitalized for correction 
of exotropia.  A resection of the right medial rectus and 
recession of the right lateral rectus were performed.  The 
concluding diagnosis was aphakia, untreated, unchanged and 
exotropia, right, treated, improved.  

In August 1958, the Acting Director of the VA Compensation 
and Pension Service (C&PS) reviewed the case.  It was noted 
that:

The veteran served from October 9, 1948, 
to March 31, 1951.  The examination of 
October 9, 1948, shows vision normal.  
After about 1 1/2 months' service, he was 
given a night vision test which revealed 
a nonparalytic-type of exotropia of the 
right eye.  An amorphus white cataractous 
mass was all that remained of the lens 
capsule.  The findings show an old, 
chronic, well-organized scarring.  The 
examiner's impression was that this was 
due to an old injury and unquestionably 
existed prior to service.  The veteran 
was hospitalized for this condition on 
August 5, 1950, and the history contains 
the allegation that his eye was injured 
during service.  However, the service 
records do not contain a report of such 
injury.  

Accordingly, this office concludes that 
the grant of service connection for this 
eye disability is clearly and 
unmistakably erroneous.  Therefore, 
action pursuant to VA Regulation 1009(a) 
and (d) should be taken to sever service 
connection.  

VA Regulation 1009 was codified in the Code of Federal 
Regulations at 38 C.F.R. § 3.9.  Part (a) provided that a 
rating board may reverse a decision by another rating board 
where such reversal was obviously warranted by a clear and 
unmistakable error shown by the evidence in file at the time 
the prior decision was rendered.  Paragraph (d) provided that 
authority to sever service-connection upon the basis of clear 
and unmistakable error (the burden of proof being upon the 
Government), is vested in regional offices.  38 C.F.R. 
§ 3.9(a) and (d) (1956).  

Pursuant to this regulation, severance of service connection 
was proposed in an August 1958 rating decision.  The reasons 
given mirrored those provided in August 1958 by C&PS  The 
veteran was duly notified and testified at a September 1958 
RO hearing.  A January 1959 rating decision found that the 
facts were essentially the same as stated in the August 1958 
assessments by C&PS and stated in the August 1958 rating 
decision.  It was concluded that there was clear and 
unmistakable error in the original grant of service 
connection.  The RO severed service connection for the 
postoperative residuals of the right eye with aphakia.  


Analysis.  The January 1959 rating decision severed service 
connection for a right eye disability on the basis that the 
original grant contained CUE.  The 1959 severance may, 
itself, be reversed if that decision contained CUE.  The 
regulation in effect at the time defines CUE as meaning 
obvious or manifest.  38 C.F.R. § 3.63(d) (1956).  See also 
Smith (William) v. Brown, 35 F. 3d 1511, 1526-7 (Fed. Cir. 
1994) (in which it was agreed that CUE meant obvious error).  

With this standard in mind, the Board will review the 
September 1954 rating and the January 1959 severance of 
service connection.  The record at the time of the January 
1959 decision must demonstrate that the September 1954 rating 
which established service connection for right eye disability 
was clearly and unmistakably erroneous, i.e., that there was 
no reasonable basis to support the grant of service 
connection (that the decision was completely inconsistent 
with and unsupported by the evidence then of record).  If the 
record fails to do so, the severance was erroneous as a 
matter of law.  The Board finds that the evidence of record 
in September 1954 provided a reasonable basis to support the 
grant of service connection for a right eye disability.  In 
other words, the original grant cannot be considered CUE and, 
as such, the January 1959 rating decision which severed 
service connection is, in itself, CUE.

At the time of the 1954 grant of service connection, the 
evidence supporting service connection included the entrance 
examination which showed visual acuity of 20/20 in both eyes, 
the history of traumatic injury given by the veteran to 
various examiners, evidence that a physical evaluation board 
held that the cataract was incurred in service, and the 
opinion of a VA physician in September 1954 that the cataract 
was due to trauma.

The January 1959 severance action was principally based upon 
an undated clinical note which indicated that the veteran's 
cataract was due to an old eye injury and existed prior to 
service.  The note does not indicate that the physician 
elicited any history of eye injury from the veteran and 
contains no evaluation of visual acuity which could be 
compared with earlier and later findings.

While the service personnel records were not in evidence at 
the time of the 1954 or 1959 rating decisions, the service 
medical records do show that the veteran went before a 
physical evaluation board and, as a result, was put on the 
disability retired list.  The service department would not 
have placed the veteran on the disability retired list unless 
doctors determined that the disability was incurred or 
aggravated in service.  Thus, VA had actual notice that, 
after the undated opinion supporting pre-existence, service 
department doctors determined the veteran had an eye dis-
ability attributable to his military service.  The evidence 
of record in 1954 reflects that the veteran had reported an 
eye injury during service.  A lay witness can provide 
evidence as to what he actually experienced.  Medical 
documentation at the time is not required.  Service 
department and VA doctors found the veteran's report of in-
service injury to be credible and consistent with their 
findings and diagnosed a traumatic cataract.

The January 1959 rating decision which severed service 
connection for the veteran's right eye disability failed to 
address evidence which supported the grant of service 
connection.  The January 1959 rating decision which severed 
service connection for the veteran's right eye disability 
was, at best, based on a difference of opinion as to how the 
facts were to be evaluated.  As noted above, the provisions 
of VA Regulation 1009(d) (now 38 C.F.R. § 3.105(d)) provide 
that service connection may be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  Inasmuch as 
the 1959 severance action does not show that the 1954 rating 
which established service connection for the veteran's right 
eye disability was completely inconsistent with and 
completely unsupported by the evidence then of record, the 
1959 severance action did not adequately carry the 
Government's burden of proof.  The January 1959 rating 
decision did not show that the correct facts were not before 
the adjudicators in 1954 or that legal provisions were 
improperly applied.  A mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
that the 1954 rating was based on CUE.  Thus, the original 
grant cannot be considered CUE and, as such, the January 1959 
rating decision which severed service connection is, in 
itself, CUE, and must be reversed.

As noted above, in the 1996 agreement which was approved by 
the Court, VA agreed "to grant service connection, under the 
provisions of 38 C.F.R. § 3.1(m), as incurred during service 
in line of duty, for right eye disability, currently 
diagnosed as loss of vision with aphakia, post cataract 
surgery."  38 C.F.R. § 3.1(m) provides as follows:

A service department finding that injury, 
disease or death occurred in the line of 
duty will be binding on the Department of 
Veterans Affairs unless it is patently 
inconsistent with the requirements of 
laws administered by the Department of 
Veterans Affairs.

Significantly, this regulation was not promulgated until 
January 11, 1963.  Inasmuch as a determination that there was 
CUE must be based on the law that existed at the time of the 
prior adjudication in question, i.e., January 1959, 
consideration of this regulation is not appropriate in the 
current decision.


ORDER

The petition to reverse, on the basis of CUE, the January 
1959 rating decision which severed service connection for the 
veteran's right eye disability is granted.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  On August 29, 2001, VA published 
final rules implementing the VCAA.  The new regulations 
establish guidelines regarding the timing and scope of 
assistance VA will provide to claimant who have filed a 
substantially complete application for VA benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Review of the record shows that the veteran has two eye 
disorders.  An injury in service led to a cataract, which was 
the basis of his retirement from active service.  Service 
connection was subsequently granted for the cataract.  The 
cataract was surgically treated, resulting in aphakia.  This 
was the disorder for which service connection was severed in 
January 1959 and for which service connection was restored by 
agreement approved by the Court in September 1996.  The 
veteran's other eye disorder was an exotropia noted in the 
service medical records.  Exotropia, hypertropia, and 
secondary amblyopia were noted on the September 1954 VA 
examination; however, these disabilities were not addressed 
in the September 1954 rating decision.  In August 1957, the 
condition was surgically treated with muscle recession and 
resection.  Review of the claims file does not disclose that 
service connection was ever granted for the exotropia, 
amblyopia or their surgical residuals.  The veteran is now 
seeking special monthly compensation on account of blindness 
of one eye, having only light perception.  38 U.S.C.A. 
§ 1114(k) (West 1991).  The most recent VA eye examination, 
in October 1996, found that the right eye had no light 
perception.  In August 1999, the RO denied special monthly 
compensation because there was no reason for the visual 
acuity of no light perception to be attributable to the 
service-connected aphakia condition.  This is essentially a 
medical question which should be addressed by a doctor or 
other medical professional, after examining the veteran.  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court 
held that a service-connected disability did not have to be 
the sole cause of a secondary condition, but that any 
additional impairment due to the service-connected disability 
would be compensated.  In this case, a private psychiatrist 
provided testimony at an August 2000 hearing to the effect 
that the service-connected eye disorder caused a psychiatric 
disability.  On an August 1976 VA examination, the diagnosis 
was depressive neurosis, associated with psychophysiologic 
gastrointestinal disorder (duodenal ulcer disease).  While 
this evaluation did not address the impact of the veteran's 
eye disorder, it did raise the possibility of somatization 
and the development of psychiatric disabilities associated 
with physical conditions.  In a note dated in December 1976, 
the chief psychiatrist at a private hospital expressed the 
opinion that the total loss of vision in the veteran's right 
eye had been in great part responsible for his emotional 
condition.  The diagnosis was anxiety neurosis with 
depressive features.  On the most recent VA psychiatric 
examination, in May 1999, the examiner concluded that the 
evidence in this case does not support the allegation that 
the veteran's emotional condition is the result of his 
service-connected right eye disability.  However, the doctor 
did not address the question raised in Allen as to whether 
the service-connected eye disorder contributes, in part, to 
the veteran's psychiatric impairment.  In view of the 1976 VA 
opinion to the effect that the veteran's psychiatric status 
can be affected by his physical condition, as well as the two 
private doctors linking the veteran's eye disorder to his 
psychiatric condition, further evaluation is desirable to 
determine whether the service-connected eye disorder 
contributes, in any part, to the veteran's psychiatric 
disability.  

While the case is in remand status, the RO will have an 
opportunity to consider whether any additional notification 
or development action is required under the VCAA and the 
implementing regulations.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to special 
monthly compensation on account of blindness of the right 
eye, having only light perception, are REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The veteran should be scheduled for 
an ophthalmologic examination.  All 
indicated tests and studies should be 
accomplished and the test results 
reviewed in the final report.  The claims 
folder should be made available to the 
examiner for review prior to the exami-
nation.  The examiner should express an 
opinion as to whether the service-
connected cataract and its residuals, 
including aphakia, result in blindness of 
the right eye, such that the veteran has 
only light perception.  The examiner 
should explain the basis for his opinion.  

3.  The veteran should be scheduled for a 
psychiatric examination.  All indicated 
tests and studies should be accomplished 
and the results of such tests discussed 
in the final report.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should identify all psychiatric 
pathology which is present.  The examiner 
should express an opinion as to whether 
the service-connected cataract residuals, 
including aphakia, cause or contribute to 
cause a psychiatric disability.  If the 
examiner determines that the veteran has 
a psychiatric disorder which is 
aggravated by the service-connected right 
eye disorder, the examiner should 
identify the incremental increase in 
psychiatric disability that is 
attributable to aggravation by the 
service-connected right eye disorder.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

